            Case 1:19-cr-10009-LTS Document 1-1 Filed 12/04/18 Page 1 of 4



                                                                               No. 18-mj-5193-JGD

        AFFIDAVIT OF SPECIAL AGENT PATRICK BRIODY IN SUPPORT OF
               AN APPLICATION FOR A CRIMINAL COMPLAINT

       I, Patrick Briody, having been duly sworn, do hereby depose and state as follows:

       1.       I am employed as a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”), where I have worked since 2010. I am currently assigned to the

Bridgewater, Massachusetts, ATF Field Office. During my law enforcement career, I have

participated in investigations involving firearms and drug trafficking, firearms possession by

prohibited persons, and use of firearms in furtherance of drug trafficking crimes, many of which

have occurred in and around Boston, Massachusetts.

       2.       Based on my training and experience, I am aware that Title 18, United States

Code, Section 922(g) (1) makes it a federal offense for any individual who has previously been

convicted of a crime punishable by imprisonment for a term exceeding one year to possess a

firearm or ammunition in or affecting interstate commerce.

       3.       I submit this affidavit in support of an application for a criminal complaint

charging MOHAMED ABDULAZIZ with possession of a firearm and ammunition in violation

of 18 U.S.C. § 922(g)(1).

       4.       This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers, and my review of records described herein. This affidavit is not

intended to set forth all of the information that I have learned during this investigation, but

includes only the information necessary to establish probable cause for the requested complaint.

                                          Probable Cause

       5.       On September 2, 2018, Massachusetts State Police Trooper Nicholas Lorenco

responded to a report of a vehicle driving erratically as it traveled south on Route 24 in the area
            Case 1:19-cr-10009-LTS Document 1-1 Filed 12/04/18 Page 2 of 4



of exit 18 in the city of Brockton. The vehicle was described as a dark colored Volvo XC90

bearing Massachusetts registration 6EJ729.

       6.       While positioned at exit 17 on Route 24 south, Trooper Lorenco observed a dark

colored Volvo XC90 pass him in the right lane. Trooper Lorenco proceeded behind the Volvo.

He saw the Volvo swerve several times into the middle lane and brake erratically.

       7.       Trooper Lorenco conducted a traffic stop of the Volvo on Route 24 south at mile

marker 30.2 in West Bridgewater, Massachusetts. The Volvo bore Massachusetts registration

6EJ729.

       8.       The only person in the Volvo was the male driver. He was unable to produce a

registration for the Volvo. He produced a Massachusetts driver’s license, no. Sxxxx4954,

showing the name of Mohamed Dahiir Abdulaziz, with a date of birth of xx/xx/1987.

       9.       Trooper Lorenco detected a strong odor of alcoholic beverage coming from the

driver’s breath. He saw that the driver had bloodshot, glassy eyes and was unsteady on his feet.

The driver was overly polite and kept trying to pat Trooper Lorenco on the shoulder. His speech

was slurred and he failed several field sobriety tests.

       10.      Trooper Lorenco arrested the driver for operating under the influence and secured

the man in the rear of his cruiser. Trooper Lorenco asked the driver who the vehicle belonged to

and whether he wanted any items retrieved from the vehicle. The driver said the car was a rental

and he did not want anything retrieved from it.

       11.      Trooper Ross Weddleton, who had arrived on the scene, and Trooper Lorenco

performed an inventory search of the Volvo before it was towed. As soon as Trooper Lorenco

opened the driver’s side door, he saw a revolver on the driver’s side floor. The revolver was

sitting upright, leaning against the hump beneath the driver’s seat where the floor mat is
         Case 1:19-cr-10009-LTS Document 1-1 Filed 12/04/18 Page 3 of 4



normally located. The barrel of the revolver was pointed toward the passenger side. Trooper

Lorenco discovered that the revolver was loaded with five rounds of ammunition. He unloaded

the revolver and secured it in an evidence bag.

       12.     The revolver was a Taurus .357 caliber, model 605SS2, bearing serial number

PG83419. The five rounds of ammunition were Remington .38 caliber ammunition.

       13.     Based on my review of records, I have determined that the revolver was

manufactured in Brazil. Therefore, the revolver traveled in interstate commerce.

       14.     Remington does not manufacture ammunition in Massachusetts. Therefore, I

know that the ammunition traveled in interstate commerce.

       15.     A criminal history check shows that MOHAMED ABDULAZIZ, date of birth

xx/xx/1987, has been convicted of several crimes punishable by imprisonment of more than one

year. These include November 30, 2009 convictions in Cambridge, Massachusetts District Court

for Assault with a Dangerous Weapon, Assault and Battery, and Assault and Battery with a

Dangerous Weapon, Docket No. 0852CR002148, for which MOHAMED ABDULAZIZ

received a 2½ year suspended sentence on each count, to run concurrently.
         Case 1:19-cr-10009-LTS Document 1-1 Filed 12/04/18 Page 4 of 4



                                           Conclusion

       16.     Based on the foregoing, I have probable cause to believe that, on or about

September 2, 2018, MOHAMED ABDULAZIZ, having previously been convicted in a court of

a crime punishable by imprisonment for a term exceeding one year, did knowingly possess, in

and affecting commerce, a firearm and ammunition, that is, a Taurus .357 caliber revolver model

605SS2 bearing serial number PG83419, and five rounds of .38 caliber ammunition, in violation

of Title 18, United States Code, Section 922(g)(1).

       Sworn to under the pains and penalties of perjury.



                                             ____________________________
                                             PATRICK BRIODY
                                             Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms and Explosives




Subscribed and sworn before me on December 4, 2018


___________________________________
JUDITH G. DEIN
United States Magistrate Judge
